DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 3/21/22 are acknowledged. Claims 38, 70, 76, 88, 94, 98-100, 105, 107-112, 116-121, 124-126, 131, 142, 144, and 148 have been amended. Claims 1-37, 39-69, 71-75, 77-87, 89-93, 114-115, 122-123, 127-129, 133, 137-140, 145-147, 149-150, and 152 have been canceled. Claims 38, 70, 76, 88, 94-113, 116-121, 124-
126, 130-132, 134-136, 141-144, 148, 151, and 153 are pending.
Claims 118-121, 131-132, 142-143 are withdrawn from further consideration pursuant to
37 CFR 1.142(b), as being drawn to a nonelected species and/or invention, there being no
allowable generic or linking claim. Applicant timely traversed the restriction (election)
requirement in the reply filed on 7/16/18.
Claims 38, 70, 76, 88, 94-113, 116-117, 124-126, 130, 134-136, 141, 144, 148, 151, and 153 are under examination as they read on the elected species of secukinumab and psoriasis.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/22 was filed after the mailing date of the final Office action on 1/21/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawn Rejections
The rejection of claims 38, 70, 76, 88, 94-113, 116, 117, 122-129, 133-140, and 144-150 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention, is withdrawn in light of Applicant’s amendment thereto. See paragraph 6, page 3 of the previous Office action.
The rejection of claim 110 is rejected under 35 U.S.C. 112(d) or pre-AlA 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn in light of Applicant’s amendment thereto. See paragraph 8, page 19 of the previous Office action.
Election/Restrictions
Claims  38, 70, 76, 88, 94-109, 111-113, 116-117, 124-126, 130, 134-136, 141, 144, 148, 151, and 153 are allowable. The restriction requirement between species of AI17 antibodies and disease or condition, as set forth in the Office action mailed on 5/17/18, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/17/18 is withdrawn. Claims 118-121, 131-132, and 142-143, directed to species of AI17 antibodies and disease or condition are no longer withdrawn from further consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Guettner et al. (US Patent No. 9,717,791, issued August 1, 2017). Guettner teaches that psoriasis and psoriatic conditions can be treated by administration of effective amount of an AI17 antibody, and specifically secukinumab (see abstract; claims 1-6). Guettner also teaches that AI17 antibodies can be administered via oral administration for treatment of psoriasis (column 33, lines 21-29; column 34, lines 8-21). However, Guettner does not teach administering an AI17 antibody in a solid form shaped as a tissue penetrating member and configured to be orally delivered to a patient’s intestinal tract, wherein  the amount of AI17 antibody in the solid form is in a range from about 1 to 20 mg.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 38, 70, 76, 88, 94-113, 116-121, 124-126, 130-132, 134-136, 141-144, 148, 151, and 153 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646